EXHIBIT NO. 10.18



 

 

SEVERANCE POLICY FOR SENIOR OFFICERS OF
GERBER SCIENTIFIC, INC.,
AS AMENDED AND RESTATED EFFECTIVE OCTOBER 1, 2002
(the "Severance Policy")




The purpose of this Severance Policy is to grant severance benefits to senior
officers of Gerber Scientific, Inc. who are terminated under the circumstances
specified below.

This Severance Policy shall be effective October 1, 2002, and shall continue
thereafter unless or until amended, suspended, or terminated by the Management
Development and Compensation Committee. All prior existing severance policies,
plans, programs, or practices for senior officers of Gerber Scientific, Inc. and
its domestic subsidiaries, whether formal or informal, are hereby revoked and
terminated, except for individualized written agreements between the Company and
an executive/employee.



A. Definitions.

The capitalized terms used in this document shall have the following meanings:



"Board" shall mean the Board of Directors of Gerber Scientific, Inc.



"Cause" shall mean (a) the willful and continued failure by the Covered Officer
substantially to perform the Covered Officer's duties with the Company (other
than such failure resulting from the Covered Officer's incapacity due to
physical or mental illness) or (b) the willful engaging by the Covered Officer
in conduct that is demonstrably and materially injurious to the Company,
monetarily or otherwise, as determined in the Company's sole discretion.



"Chief Executive Officer" shall mean the Chief Executive Officer of Gerber
Scientific, Inc.



"Committee" shall mean the Management Development and Compensation Committee of
the Board of Directors of Gerber Scientific, Inc.



"Company" shall mean Gerber Scientific, Inc. and/or its subsidiaries, including
but not limited to, Gerber Technology, Inc., Gerber Scientific Products, Inc.,
Gerber Coburn Optical, Inc., and Spandex PLC.



"Corporate Vice Presidents" shall mean vice presidents of Gerber Scientific,
Inc. other than Senior Vice Presidents.



"Covered Officer" or "Covered Officers" shall refer to all corporate officers of
Gerber Scientific, Inc. that hold positions at the level of vice president or
above and such other person or persons as may be specifically designated in
writing by the Committee as eligible to receive benefits in accordance with this
Policy.



"Disability" shall mean permanent and total disability as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended.



"Retirement" shall mean a Covered Officer's voluntary termination of employment
with the Company in accordance with the Company's retirement policy or
retirement plans.



"Senior Vice Presidents" shall mean Senior Vice Presidents of Gerber Scientific,
Inc.



"Severance Period" shall mean the length of the period, commencing on the
Termination Date, during which severance benefits shall be payable under this
Severance Policy to a Covered Officer as provided by the following table:



Covered Officer(s)

Severance
Period in Months




Chief Executive
Officer



16




Senior Vice
Presidents



12




Corporate Vice Presidents



8


Any other person designated by
the Committee


Such number of
months as designated
by the Committee




 

"Termination Date" shall mean the date on which the Covered Officer's employment
is terminated.



B. Eligibility for severance benefits.



(1) Only Covered Officers are eligible for benefits under this Severance Policy.
Subject to the terms and conditions of this Severance Policy, if a Covered
Officer's employment shall be terminated for any reason other than:



(a) as a result of the Covered Officer's death or Disability;



(b) by the Covered Officer for any reason including Retirement; or,



(c) by the Company for Cause,



then the Covered Officer shall be entitled to the benefits provided under this
Severance Policy.



(2) Notwithstanding the above, no benefits shall be payable under this Severance
Policy if:



(a) as a result of a Covered Officer's termination, such Covered Officer is
entitled to receive compensation under any Change-in-Control Agreement with the
Company; or,



(b) such Covered Officer is offered another position with the Company that is
comparable in status and compensation to the position held by such Covered
Officer on the Termination Date.



C. Payments and benefits payable.



Subject to the terms and conditions of this Severance Policy, Gerber Scientific,
Inc. will provide the following payments and benefits to any Covered Officer who
is eligible to receive payments and benefits under this Severance Policy:



(1) The Covered Officer shall receive, within five (5) business days after the
Termination Date, all salary earned by, but not yet paid to, such Covered
Officer through the Termination Date and any other deferred compensation earned
prior to the Termination Date. In addition, the Covered Officer shall be
entitled to any annual incentive bonus payment that, on the Termination Date,
has been earned by, but not yet paid to, the Covered Officer. Such amount shall
be paid to the Covered Officer at the time that such amount would have been paid
to the Covered Officer had he or she continued to be employed by Gerber
Scientific, Inc.



(2) The Covered Officer shall, during the Severance Period, continue to receive:



(i) 100% of his or her then current base salary, such amount to be payable in
weekly, biweekly, or monthly installments in accordance with the Company's then
normal employee payroll practices; and,



(ii) The pro rata portion (through the Termination Date) of the annual incentive
bonus (under the Company's Annual Incentive Bonus Plan or any successor Plan)
that such Covered Officer would have earned if such Covered Officer had
continued his or her employment with Gerber Scientific, Inc. through the end of
the fiscal year in which said Termination Date occurred. [Example: If a Covered
Officer's Termination Date is at the end of the sixth month of Gerber
Scientific, Inc.'s fiscal year, the Covered Officer would receive 50% of the
amount of the annual incentive bonus (if any) such Covered Officer would have
actually earned, had such Covered Officer's employment continued through the
last day of such Fiscal Year.] Such amount shall be paid only if the Committee
certifies in writing the achievement of the applicable performance goals for the
Company for the fiscal year in which the Covered Officer's Termination Date
occurs. Such amount shall be paid to the Covered Officer at the time that such
amount would have been paid to the Covered Officer had he or she continued to be
employed by Gerber Scientific, Inc.

(3) The Covered Officer shall, during the Severance Period, continue to receive
from Gerber Scientific, Inc. at Gerber Scientific, Inc.'s cost, but subject to
any applicable employee contributions, the health (medical and dental) insurance
coverage under the health insurance plan provided to the Covered Officer
immediately prior to the Termination Date, provided that (i) the Covered
Officer's continued participation is possible under the general terms and
provisions of such plan, (ii) Gerber Scientific, Inc. shall have the right to
amend or terminate the Plan at any time with respect to all Gerber Scientific,
Inc. Employees and the Covered Officer, and (iii) Gerber Scientific, Inc. will
not provide this coverage to the Covered Officer after the Covered Officer's
65th birthday. Notwithstanding the foregoing, the Covered Officer's employment
is terminated for all purposes on the Termination Date and the Covered Officer's
rights under COBRA or any similar law shall commence on the Termination Date.
Gerber Scientific, Inc. shall, for a period of thirty (30) days following the
commencement of the Severance Period, continue to provide the Covered Officer
with the same life insurance benefits provided to the Covered Officer
immediately prior to the Termination Date, provided that such benefits shall
cease at the end of such thirty day period. No short term or long term
disability insurance shall be provided to the Covered Officer by Gerber
Scientific, Inc. during the Severance Period and no additional years of service
will be credited to the Covered Officer during the Severance Period for purposes
of calculating benefits under any of the Company's pension plans. Options
granted by the Company under any of Gerber Scientific, Inc.'s stock option plans
will not vest after the Termination Date. Options may only be exercised after
the Termination Date to the extent that the applicable stock option plan and
grant agreement permit such exercise.



(4) If at any time during the Severance Period, a Covered Officer obtains
full-time employment with a company which is not engaged in a business that is
competitive to the business conducted or carried on by the Company, the Covered
Officer will receive, in lieu of all severance payments and benefits which would
otherwise have been payable under this Severance Policy had such employment not
been obtained, a lump sum payment in an amount equal to one-half (50%) of the
remaining amount of current base salary (excluding bonus) which, absent such
employment, would have been payable to such Covered Officer pursuant to Section
C (2) of this Severance Policy. Such lump sum payment shall be payable within
thirty (30) business days after the Covered Officer notifies the President of
Gerber Scientific, Inc. of the commencement of such full-time employment.



(5) In the event that a Covered Officer is terminated by Gerber Scientific, Inc.
under circumstances that would qualify the Covered Officer to receive severance
benefits under this Severance Policy but such Covered Officer dies before or
while receiving the benefits, Gerber Scientific, Inc. will pay the severance
benefits to the Covered Officer's estate or beneficiary, provided that the
estate or beneficiary satisfies the conditions that would have been applicable
to the Covered Officer.



(6) Any payments of benefits payable hereunder shall be reduced by the amount of
any other severance or similar benefits which shall otherwise be payable by
Gerber Scientific, Inc. or any subsidiary of Gerber Scientific, Inc. under any
contract, agreement, plan, program, policy, or practice including but not
limited to the Severance Pay Plan for Employees of Gerber Scientific, Inc.
effective May 1, 2000.



D. Forfeiture of Covered Officer's right to severance benefits.



Notwithstanding anything to the contrary in this Severance Policy, Gerber
Scientific, Inc. shall have no obligation to, and shall make no severance
payment to, any Covered Officer who, directly or indirectly:



(1) is competing or preparing to compete with the business of the Company;



(2) is disclosing or has disclosed to any unauthorized person or entity any
secret or confidential information, knowledge, or data relating to the Company
which is not public knowledge (or is, or becomes, public knowledge by reason or
in consequence of such Covered Officer's unauthorized actions), including
confidential information of any customers or clients of the Company;



(3) is appropriating or has appropriated any such information, secret, or data
for his or her own use or benefit;



(4) is soliciting or has solicited, hired, or induced any person who is, or has
been within the previous six (6) months, employed by the Company, to leave the
Company;



(5) is soliciting or otherwise attempting to divert the business or patronage of
any customer or client or any prospective customer or client of the Company;

(6) is engaging in or is about to engage in any other action that is found by
the Committee, in the Committee's sole discretion, to be an action that is, in
any way, detrimental to the Company and its stockholders; or,



(7) is engaged in full-time employment (except to the extent benefits are
payable under Section C(4) above).



E. Other terms and conditions of this Severance Policy.



As a condition of receiving severance benefits under this Severance Policy, a
Covered Officer shall be required to execute a written agreement with Gerber
Scientific, Inc. (i) releasing the Company from and against any and all claims
which the Covered Officer may have against the Company relating in any way to
the Covered Officer's employment or the termination thereof including, without
limitation, any and all claims of discrimination or unlawful discharge, and (ii)
covenanting not to sue the Company in any state or federal court in the United
States or elsewhere, or in any administrative agency which has authority to
award damages, in respect of any such claim.



The Committee has full and complete discretion to interpret this Severance
Policy, and the Committee's findings shall be binding on any employee or such
employee's estate or beneficiary claiming benefits hereunder.



This Severance Policy does not contain any promise or representation concerning
the duration of any Covered Officer's employment with the Company.



This Severance Policy and these procedures do not constitute contracts between
the Covered Officer and Gerber Scientific, Inc., and this Severance Policy and
the policies and procedures contained therein may be terminated or altered in
whole or in part by the Committee at any time in the Committee's sole
discretion. However, the Committee will not change this Severance Policy without
ninety (90) days' notice if the planned change would create a material
diminution in the severance benefit to Covered Officers.



Unless otherwise stated in this document, this Severance Policy shall not
prevent or limit a Covered Officer's continuing or future participation in any
plan, program, policy, or practice provided by the Company and for which the
Covered Officer may qualify. Further, nothing in this Severance Policy will
limit or otherwise affect the rights a Covered Officer may have under any
contract or agreement with the Company.



 

October 1, 2002